        Case 7:19-cv-00840-GMB Document 18 Filed 02/26/20 Page 1 of 2                       FILED
                                                                                   2020 Feb-26 AM 10:40
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         WESTERN DIVISION
 BOA VIDA HEALTHCARE, LLC, an              )
 Indiana limited liability company, and    )
 BOA VIDA HOSPITAL OF                      )
 ABERDEEN, MS, LLC, d/b/a Monroe           )
 Regional Hospital,                        )
                                           )
       Plaintiffs,                         )     Case No. 7:19-cv-00840-GMB
                                           )
 v.                                        )
                                           )
 PICKENS COUNTY HEALTH                     )
 CARE AUTHORITY, an Alabama                )
 non-profit corporation,                   )
                                           )
       Defendant.                          )

                 QUALIFIED HIPAA PROTECTIVE ORDER

      The parties are hereby granted the right, upon compliance with the applicable

discovery provisions of the Federal Rules of Civil Procedure and the orders of this

court, to obtain from any health care provider, health plan, or other entity covered

by the Health Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-

191, 110 Stat. 1936 (1996) (“HIPAA”), any and all information relating to the past,

present, or future medical condition of any individual who is a party to this action

(or the decedent or ward of a party who sues in a representative capacity), as well as

any and all information relating to the provision of health care to such individual and

payment for the provision of such health care.
        Case 7:19-cv-00840-GMB Document 18 Filed 02/26/20 Page 2 of 2




      This order authorizes any third party who is provided with a subpoena

requesting the production of documents or commanding attendance at deposition or

trial to disclose the protected health information in response to such request or

subpoena. This order is intended to authorize such disclosures under the privacy

regulations issued pursuant to HIPAA. 45 C.F.R. § 164.512(e)(1)(i).

      The parties are expressly prohibited from using or disclosing the protected

health information obtained pursuant to this order for any purpose other than this

action. Immediately upon the conclusion of this action, the parties are ordered either

to return the protected health information to the covered entity from whom or which

it was obtained or to destroy the protected health information (including all copies

made). See 45 C. F. R. §§ 163.502(b) & 164.512(e)(1)(v).

   DONE and ORDERED on February 26, 2020.


                                    _________________________________
                                    GRAY M. BORDEN
                                    UNITED STATES MAGISTRATE JUDGE




                                          2
